Citation Nr: 0001713	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 until 
February 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 of the Wichita, Kansas Medical and 
Regional Office Center (RO) which granted service connection 
for PTSD, and assigned a 30 percent rating, effective April 
30, 1998.


REMAND

In his substantive appeal, dated in October 1998, the veteran 
reported that he continued in treatment at the Kansas City 
VAMC and at a Vet Center.  The record reflects  Vet Center 
records dated from March 1987 to March 1989, and Kansas City 
VAMC outpatient treatment reports dated from April 1998 to 
July 1998.  More timely records from the Kansas City VAMC and 
the Vet Center, of which VA has notice, would be useful in 
the adjudication of the appeal.  The Board additionally notes 
that the most recent VA psychiatric examination was performed 
in June 1998, and was for the purpose of adjudication of 
service connection.  

In view of the above, the case is thus REMANDED to the RO for 
the following actions:
1.  Any and all VA clinical records 
dating from August 1998 should be 
requested from the Kansas City VAMC, and 
all records dated from April 1989 should 
be requested from the Vet Center, and 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA social and industrial survey 
and special psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 30 
percent for PTSD, with application of 
the tenets of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




